Citation Nr: 1518657	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the termination of a 100 percent disability evaluation for prostate cancer, status postoperative radical prostatectomy, effective December 1, 2012, was proper.

2.  What evaluation is warranted for prostate cancer, status postoperative radical prostatectomy, effective December 1, 2012?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain the transcript of the April 2014 Board hearing and VA treatment records relevant to the issue on the appeal.

The issues of entitlement to service connection for a kidney disorder, to include as secondary to prostate cancer, and entitlement to an increased rating for posttraumatic stress disorder were raised at the April 2014 Board hearing, and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  At the time of the December 2012 reduction in the disability rating for prostate cancer, status postoperative radical prostatectomy, the 100 percent rating had been in effect for less than 5 years.

2.  The evidence of record at the time of the September 2012 rating decision showed improvement in the appellant's pathology due to prostate cancer, status postoperative radical prostatectomy.  

3.  Effective December 1, 2012, the Veteran's disability was not manifested by a voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day; or urinary frequency of a daytime voiding interval between one and two hours or awakening to void three to four times per night.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for post-operative residuals of a radical prostatectomy due to prostate cancer effective December 1, 2012, was proper, and restoration of the 100 percent rating is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2014).

2.  The criteria for a 10 percent rating, but no higher, for post-operative residuals of a radical prostatectomy due to prostate cancer, since December 1, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 are not applicable to reduction cases found in 38 C.F.R. § 3.105 (2014), because this regulation contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  As is discussed further below, the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in June and July 2012 correspondence prior to the rating reduction in September 2012.  The appellant was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009)

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  The claims file contains the Veteran's service treatment records, VA medical records, private medical records, the reports of VA examinations, statements submitted by the Veteran and his wife, and the transcript of the April 2014 Board hearing.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

During the Veteran's April 2014 Board hearing, the issue on appeal was explained and questions were asked designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Analysis

The Veteran contends that his post operative residuals of a radical prostatectomy due to prostate cancer were improperly reduced from 100 percent to noncompensable on December 1, 2012.  He testified in April 2014 that although he does not use any absorbent pads, he has mild urinary leakage throughout the day and dripping after urination.  He reported having urinary urgency and that if he drank a lot of water, he would have to use the bathroom once or twice during the night.  He testified that during the day he urinated every two and a half to three hours.  His spouse testified that the Veteran had urinary urgency and urinary leakage during the day that was adequately absorbed by his underwear.  In a September 2012 statement, the Veteran reported having urinary urgency and leakage when coughing or lifting.

The law provides that, when a rating has continued for a long period at the same level (five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).  Where, however, a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).  The Board also notes that 38 C.F.R. § 3.343(a) requires a showing of material improvement when a veteran has been assigned a total disability rating; however, this does not apply when the total disability rating was granted purely because of hospital, surgical, or home treatment.  38 C.F.R. § 3.343(a).  The Board therefore finds that this provision does not apply in the current case.

In the present case, the Veteran's 100 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was evaluated and the RO proposed to reduce the rating.  Specifically, the Veteran's 100 percent disability rating was effective as of June 9, 2011.  Following a May 2012 VA examination which revealed the Veteran had undergone a radical prostatectomy in November 2011 and now had no significant residuals of the cancer or the surgery, the RO proposed to reduce the rating.  The Veteran's evaluation was reduced to a noncompensable rating, effective December 1, 2012, in a September 2012 rating decision.

While the requirements of 38 C.F.R. § 3.344(a) and (b) do not apply, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In a rating reduction case, VA has the burden of establishing that the disability has improved.  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See id. at 421.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.  Here, the Veteran's post operative residuals of a radical prostatectomy due to prostate cancer have been rated under the criteria for malignant neoplasms of the genitourinary system (Diagnostic Code 7528); also potentially applicable is the rating criteria for prostate gland injuries, infections, hypertrophy, or postoperative residuals (Diagnostic Code 7527).  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.

Prostate cancer warrants a 100 percent evaluation for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  If there has been no local reoccurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  Under both Diagnostic Codes 7527 and 7528, residual symptoms are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.

In this case, the Veteran has primarily characterized his residual symptoms from prostate cancer as being urine leakage and urinary frequency.  The Board notes that the Veteran was granted entitlement to separate service connection for a scar and erectile dysfunction as secondary to prostate cancer, and he has not appealed the noncompensable ratings assigned to these disorders.  The appellant has also been granted entitlement to special monthly compensation for loss of use of a creative organ, and he does not appeal from that decision.  Additionally, while the Veteran has not been diagnosed with renal dysfunction at this time, the issue of entitlement to service connection for a kidney disorder was nevertheless raised at the April 2014 Board hearing and is referred above for separate consideration.  Therefore, these issues are not currently before the Board and will not be discussed at this time.

The rating of voiding dysfunction includes separate criteria for the consideration of urine leakage and urinary frequency.  38 C.F.R. § 4.115a.  Urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence) is assigned a 20 percent rating when it requires the wearing of absorbent materials which must be changed less than twice per day.  Id.

Urinary frequency is assigned a 10 percent rating when there is a daytime voiding interval between two and three hours or awakening to void two times per night.  Id.  Urinary frequency is assigned a 20 percent rating when there is a daytime voiding interval between one and two hours or awakening to void three to four times per night.  Id.

In this case, the Veteran was initially awarded a 100 percent rating for prostate cancer due to an active malignancy and then convalescence following surgery.  At an October 2011 VA examination, it was noted that the Veteran had no current treatment for prostate cancer, but was scheduled to undergo a radical prostatectomy in November 2011.  Private medical records show that in November 2011, he underwent a radical prostatectomy which was successful.

In May 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran reported severe erectile dysfunction but no significant urinary symptoms.  Prostate cancer was found to be in remission.  At a December 2012 VA examination by the same physician, the examiner noted that the Veteran did have some urine leakage with lifting or fatigue, but did not require the use of any appliance.

The Veteran also underwent a VA examination in March 2013.  He reported having urine leakage with stress from lifting, but did not wear any pads or appliances.  The examiner indicated that there was no increased urinary frequency.

The Veteran's VA treatment records show that due to his post operative residuals of a radical prostatectomy he has regular bi-yearly testing of his prostate-specific antigen (PSA) levels in order to monitor any further possible residuals of the prostate cancer.  In February 2013, the Veteran's mental health caretaker noted that the appellant had ongoing worries about the possible recurrence of prostate cancer and that he believed that the Veteran had to change his underwear daily because of urinary seepage.  A June 2013 flexible sigmoidoscopy found no polyps, hemorrhoids, or diverticulitis.

After reviewing all the evidence of record, the Board finds that the reduction of the 100 percent disability rating was proper.  The 100 percent rating was assigned due to the Veteran's active malignant cancer and subsequent convalescence following his November 2011 surgery.  The results of VA examinations, private medical records, VA treatment records, and the Veteran's own testimony show very clearly that by December 1, 2012, his cancer was in remission and he had fully recovered from his surgery.  The overwhelming majority of the evidence thus supports a finding that there had been improvement in the condition, and reduction of the assigned rating is warranted.

Regarding the proper evaluation for the Veteran as of December 1, 2012, the Board finds that a 10 percent rating is warranted.  

The Board does not dispute the credibility of the statements from the Veteran regarding having some urinary leakage and frequent voiding, as these are clearly the type of symptoms that even a lay person would be competent to identify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accepting the Veteran's statements that he has daytime voiding intervals of two and a half to three hours and that he sometimes must urinate twice during the night, under the rating criteria for urinary frequency a 10 percent evaluation is warranted.  38 C.F.R. § 4.115a.  A higher evaluation of 20 percent is not warranted under this evaluation unless there is a daytime voiding interval of one to two hours and awakening to void three to four times per night.  As the evidence does not indicate that the Veteran voids this frequently, and he has never asserted that he does, an evaluation of 20 percent for urinary frequency is not warranted.

A higher rating also cannot be assigned under the rating criteria for urine leakage.  Although the Veteran has testified that he has occasional urine leakage, and leakage with stress or lifting has also been noted in the December 2012 and March 2013 VA examinations, this is not sufficient to warrant a 20 percent evaluation.  38 C.F.R. § 4.115a.  For the assignment of a 20 percent rating for urine leakage, a veteran must require the wearing of absorbent materials which must be changed less than twice daily.  The Veteran has clearly stated that he does not wear pads or other absorbent material in order to manage his occasional urinary leakage.

The Board empathizes with the Veteran's assertions that he has more difficulty with voiding issues than he did prior to contracting prostate cancer and that this causes him stress and inconvenience.  The Board also advises the Veteran that if his prostate cancer residuals worsen in any way, he should notify VA so that his disorder may be reevaluated.  The current nature and extent of the Veteran's prostate cancer residuals, however, are simply not of a sufficient severity to warrant a current evaluation any higher than 10 percent.

As a final matter, the Board considered whether the Veteran's prostate cancer, status postoperative radical prostatectomy, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's symptoms, which are primarily related to voiding dysfunction, are the basis of the award of a 10 percent rating due to voiding symptoms.  There is no evidence that the Veteran's disorder has resulted in any occupational or social impairment, and since recovering from his November 2011 surgery, he has not required any hospitalization or significant treatment.  The Veteran thus does not present with exceptional or unusual factors, and his disability from prostate cancer, status postoperative radical prostatectomy, is fully contemplated by the rating schedule.  Hence, the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In sum, the evidence preponderates in favor of the September 2012 reduction action and against the assignment of a rating any higher than 10 percent for post-operative residuals of a radical prostatectomy due to prostate cancer at any time since December 1, 2012.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to restoration of a 100 percent rating for post-operative residuals of a radical prostatectomy due to prostate cancer from December 1, 2012, is denied. 

Entitlement to a rating in excess of 10 percent for post-operative residuals of a radical prostatectomy due to prostate cancer since December 1, 2012 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


